DETAILED ACTION

Response to Amendment
Claims 1-3 and 5-19 are pending in the application, with claims 6-19 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 2/23/2021.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 2/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III is withdrawn.  Claims 6-19, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 6-19 have been re-joined, their status changed from “withdrawn”

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument submitted 2/23/2021 with respect to amended instant independent claims 1, 6 and 10 have been found persuasive.  Instant independent claim 1 discloses a system for the treatment of water formed during an operation of a fuel cell vehicle, the system comprising a cavity, a condenser, and an underbody side system outer wall, the system bound to an underbody of the vehicle, the condenser arranged between the cavity and 
Son in view of Ohno is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claims 1, 6 and 19.  However, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination, while disclosing a vehicle including a fuel cell that generates water and processes it out of the system, does not disclose nor render obvious the specific structure of the instant independent claims.  The structure of the system including the condenser and its location spatially with respect to the other components of the system is not disclosed nor rendered obvious by the combination of Son and Ohno.
A further search of the prior art did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1, 6 and 10 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725